  Case 4:18-cv-00472-JED-CDL Document 89 Filed in USDC ND/OK on 12/17/20 Page 1 of 3


AO 440(Rev. 12/09) Summons in a Civil Action

                                    UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of Oklahoma
               (1) MISS GLEN PORTER


                            Plaintiff
                               v.                                       Civil Action No. 18-CV-0472-JED-CDL
              (1) JOE ALLBAUGH, ET AL

                          Defendant

                                               SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address)
                                        Raymond Byrd




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Lauren R. Myers
                                 Doerner, Saunders, Daniel & Anderson, L.L.P.
                                 2 W. 2nd Street, Suite 700
                                 Tulsa, OK 74103-3117



       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT Mark C. McCartt, Clerk
                                                                                         11,




Date: DEC 1 C 2020
                                                                                   Sig   ire ofClerk or Deputy Clerk
  Case 4:18-cv-00472-JED-CDL Document 89 Filed in USDC ND/OK on 12/17/20 Page 2 of 3


AO 440(Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 18-CV-0472-JED-CDL

                                                          PROOF OF SERVICE



          This summons for (name ofindividual and title, ifany)
was received by me on (date)

          O I personally served the summons on the individual at (place)
                                                                                  on (date)                        ; or

          O I left the summons at the individual's residence or usual place ofabode with (name)
                                                             ,a person of suitable age and discretion who resides there,
          on (date)                              ,and mailed a copy to the individual's last known address; or

         0 I served the summons on (name ofindividual)                                                                      , who is
          designated by law to accept service of process on behalf of(name oforganization)
                                                                                 on (date)                         ;or

          O I returned the summons unexecuted because                                                                            ; or

          XX Other (spedft): Certified Mail/Return Receipt Requested/Restricted Delivery/Addressee Only
          O
                                  Receipt No. 70150640000212330509




          My fees are $                          for travel and $                 for services, for a total of S          0.00


          I declare under penalty of perjury that this information is true.


Date: December 17, 2020                                      s/Lauren R. Myers
                                                                                       Server's signature

                                                             Lauren R. Myers, Attorney for Plaintiff
                                                                                    Printed name and title

                                                             Doerner, Saunders, Daniel & Anderson, L.L.P.
                                                             2 W. 2nd Street, Suite 700
                                                             Tulsa, Oklahoma 74103-3117

                                                                                        Server's address

Additional information regarding attempted service, etc:
Case 4:18-cv-00472-JED-CDL Document 89 Filed in USDC ND/OK on 12/17/20 Page 3 of 3




                               U.S. Postal Servicem
                              CERTIFIED MAIL° RECEIPT
                      Er      Domestic Mail Only
                              For delivery information, visit our website at www.usps.corn .
                      1=1
                      m
                      m     Certified Mail F
                                                                 C ita USE
                      nu                                                      Zi,7722frry2
                      r-q    Mr Services7
                                        ,6
                                        qes ch
                                                                 $
                                               box, add fee as appropriate)
                                 atom Receipt(hardcopy)
                      ftl ❑ Return Receipt(electronic)
                      C:1 *Zbertified Mail Restricted Delivery   $
                                                                  02 t-5               Postmark
                                                                                         Here
                      1=1
                          0Adult Signature Required
                      1=3
                            0Adult Signature Restricted Delivery $
                      1=1 Postage

                      -n Total Po
                                /  1&
                                  ge a •°
                      O

                      U-) SeptTo,

                      1=1 Strea,e                  rP!
                                                     )
                                                     .13,
                                                       ox No.        i
                                                                                       7 160Z
                                                                                            :iv
                      N
                                     to        0

                            PS Form 3800, Arm: 2015 PSN 7530-02-000-9047       See Reverse for Instructions
